 



[image_001.jpg]

AMARANTUS BIOSCIENCE HOLDINGS, Inc.

655 Montgomery Street,

Suite 900

San Francisco, CA 94111

Phone: 415 688 4484  Fax: 408 852 4427

www.amarantus.com         info@amarantus.com

 

 

December 31, 2014

 

Dr. John Commissiong



1269 Lakeside Drive, Apt. 1103 

Sunnyvale, CA 94085



 

 

Dear Mr. Commissiong:

 

This offer letter will confirm your continued employment with Amarantus
Bioscience Holdings, Inc. (the “Company”) as its Chief Scientific Officer. This
offer letter supersedes any and all previous employment agreements with the
Company, whether oral or in writing. Your continued employment shall be for an
initial term of one year following your acceptance of this offer letter (the
“Initial Term”). Following the Initial Term, your employment with the Company
shall be at will.

 

Initially your annual base salary shall be $175,000 ($14,583.33 per month) (your
“Base Salary”), which will be paid semi-monthly in accordance with the Company’s
normal payroll procedures. Upon the Company’s “up-listing” to National Listing,
your annual Base Salary will immediately be increased to $266,000, on the next
regularly scheduled payroll date following the up-listing. As an employee, you
are also eligible to receive certain employee benefits. You should note that the
Company may modify job titles, salaries and benefits from time to time as it
deems necessary.

 

In addition to your Base Salary, you will also be eligible for a discretionary
performance bonus (the “Performance Bonus”) equal to up to 30% of your Base
Salary. Award of this Performance Bonus is conditioned upon satisfaction, in the
Company’s sole discretion, of Performance Bonus Conditions to be proposed by the
CEO and agreed with the Compensation Committee. The milestones and their weight
for your 2014 Performance Bonus is attached hereto as Exhibit A. The Performance
Bonus, if any, shall be paid in accordance with applicable law and on or before
March 15th of each year during which you are still employed by the Company. You
will not be eligible for a Performance Bonus if you are not employed by the
Company on the date upon which the Performance Bonus, if any, is to be paid.

 

The Company will also provide you with a Signing Bonus of $10,000, less standard
deductions and withholdings, within ten (10) days of you execution of this
Employment Agreement.

 

In addition, it will be recommended at the first meeting of the Company’s Board
of Directors following your acceptance of this offer letter that the Company
grant you an option to purchase 3.5 million shares of the Company’s Common Stock
at a price per share equal to the fair market value per share of the Common
Stock on the date of grant, as determined by the Company’s Board of Directors.
25% of the shares subject to the option shall vest 12 months after the date your
vesting begins subject to your continuing employment with the Company, and no
shares shall vest before such date. The remaining shares shall vest monthly over
the next 36 months in equal monthly amounts subject to your continuing
employment with the Company. This option grant shall be subject to the terms and
conditions of the Company’s Equity Incentive Plan and Stock Option Agreement,
including vesting requirements. No right to any stock is earned or accrued until
such time that vesting occurs, nor does the grant confer any right to continue
vesting or employment.

 



 

 

 

In addition I am pleased to confirm it is the intention of the Company to
establish a separate wholly owned subsidiary (the “Research Subsidiary) to
accommodate all the Company’s Discovery Research activities; that a standalone
Stock Option Scheme will be established for that Research Subsidiary and that
you will be granted an option to purchase shares in the Research Subsidiary. The
details of this Stock Option Plan for the Research Subsidiary will be
established in consultation with the Company’s CFO.

 

Also I confirm that the Founders Royalty as agreed by the Board of Directors and
documented in the Minutes of the Board Meeting held on 26 October 2010 will
remain in place.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

 

As a Company employee, you are expected to abide by the Company’s rules and
standards. Specifically, you are required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook.

 

As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information. In the event of any dispute
or claim relating to or arising out of our employment relationship, you and the
Company agree that (i) any and all disputes between you and the Company shall be
fully and finally resolved by binding arbitration, (ii) you are waiving any and
all rights to a jury trial but all court remedies will be available in
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) the Company shall pay all the arbitration fees, except an
amount equal to the filing fees you would have paid had you filed a complaint in
a court of law.

 

To accept the Company’s offer, please sign and date this letter in the space
provided below. This letter, along with any agreements relating to proprietary
rights between you and the Company, set forth the terms of your employment with
the Company and supersede any prior representations or agreements including, but
not limited to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by the Chairman of the
Company’s Board of Directors and you.

 



 

 

 

We look forward to your favorable reply and to continue working with you at
Amarantus Bioscience Holdings, Inc.

 

Sincerely,

 



  /s/ Gerald Commissiong   Mr. Gerald E. Commissiong       President and CEO



 

 



Agreed to and accepted:         Signature: /s/ Dr. John Commissiong        
Printed Name:      Dr. John Commissiong         Date: December 31, 2014  



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

 

 

MILESTONES % OF PERFORMANCE BONUS COMPLETION TIMING Establish a functional
research laboratory 5 12-31-14 Initiate two academic collaborations 10 04-30-15
Complete updating of the Cell Bank 20 06-30-15 Establish proteomics
collaboration with Applied Bionics, Hayward, CA 5 03-31-15 Discovery of one new
neurotrophic factor 60 12-31-15 TOTAL 100%  




 

 

 

 

